DETAILED ACTION
Claims 1-5, 8, 10-12 & 14-17 are pending as amended on 11/04/20.

Response to Amendment
This action is a response to the amendment filed on November 4, 2020.  Claims 6-7, 9 & 13 have been cancelled and thus all objections/rejections pertaining to these claims are withdrawn.  Claims 1, 15 & 17 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.
 
Response to Arguments
Claims 1-5, 8, 10-12 & 14-17 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of producing IG units wherein a first peripheral sealing frit is softened at a first temperature, the interpane space is evacuated at a temperature below this temperature, and a second region-forming frit is melted at a second temperature higher than the first temperature, wherein the first and second frits are made by use of the same glass frit in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches sealing off the evacuation port of an IG assembly with a second divider frit which is selected to have a higher melting temperature than the peripheral sealing frit (WO 2010/061418, US 5,207,607), or sealing the port with an extension region-forming portion of the peripheral frit in one heating step (US 5,664,395), but not the unique methods of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745